Casey, J.
Appeal from a decision of the Workers’ Compensation Board, filed February 22, 1985.
The employer contends that the findings by the Workers’ Compensation Board of accident, notice and causal relationship are not supported by substantial evidence. There is, however, undisputed testimony that claimant fell on stairs at the employer’s premises while performing an activity for the benefit of the employer within the scope of his duties. There is also proof that the person in charge in the absence of the owner had actual knowledge of claimant’s fall the day it occurred or shortly thereafter. On the issue of causal relationship, it is clear from the Board’s decision that it made no finding, for the matter was restored to the calendar for further development of that issue. Finally, there is no merit in the employer’s claim that the Board’s decision is so inconsistent with its prior decisions in this case as to be irrational.
Decision affirmed, with costs to the Workers’ Compensation Board. Kane, J. P., Main, Casey, Mikoll and Yesawich, Jr., JJ., concur.